Citation Nr: 1009162	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-14 247A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for diabetes mellitus (DM) has been 
received.

2.  Entitlement to service connection for DM, to include as 
secondary to service-connected asthma.

3.  Entitlement to secondary service connection for 
peripheral neuropathy of both upper and lower extremities, to 
include as secondary to DM.

4.  Entitlement to secondary service connection for 
cardiovascular disease, to include as secondary to DM.

5.  Entitlement to secondary service connection for diabetic 
retinopathy, to include as secondary to DM.

6.  Entitlement to secondary service connection for erectile 
dysfunction, to include as secondary to DM.

7.  Entitlement to secondary service connection for 
osteoporosis, to include as secondary to DM.

8.  Entitlement to secondary service connection for recurrent 
fractures, to include as secondary to DM. 

9.  Entitlement to an increased rating for asthma, currently 
evaluated as 30% disabling.

10.  Entitlement to an increased rating for Hashimoto's 
disease with hypothyroidism, currently evaluated as 10% 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to February 
1984.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2004 rating action that denied service 
connection for DM on the grounds that new and material 
evidence to reopen the claim had not been received; secondary 
service connection for peripheral neuropathy of both upper 
and lower extremities, cardiovascular disease, diabetic 
retinopathy, erectile dysfunction, osteoporosis, and 
recurrent fractures; and increased ratings for asthma and 
Hashimoto's disease with hypothyroidism.  In the March 2006 
Statement of the Case (SOC), the RO reopened the claim for 
service connection for DM on the basis of new and material 
evidence, and denied the claim for service connection on the 
merits.

In November 2009, the Veteran and his spouse testified at a 
Board hearing before the undersigned Veterans Law Judge at 
the RO.  

The Board's decision with respect to the issue of whether new 
and material evidence to reopen the claim for service 
connection for DM has been received is set forth below.  For 
the reasons expressed below, the issues of service connection 
for DM on the merits; secondary service connection for 
peripheral neuropathy of both upper and lower extremities, 
cardiovascular disease, diabetic retinopathy, erectile 
dysfunction, osteoporosis, and recurrent fractures; and 
increased ratings for asthma and Hashimoto's disease with 
hypothyroidism are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify the Veteran when further action on his part is 
required.
 

FINDINGS OF FACT

1.  The RO denied service connection for DM by rating action 
of September 2001; the Veteran was notified of the denial by 
letter the same month, but he did not appeal.

2.  Evidence associated with the claims folder since the 
September 2001 rating action denying service connection for 
DM is not cumulative or redundant of evidence previously of 
record; relates to unestablished facts necessary to 
substantiate the claim for service connection; and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2001 rating action denying service 
connection for DM is final.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

2.  Since September 2001, new and material evidence to reopen 
the claim for service connection for DM has been received.  
38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition on the new and material 
evidence issue, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the claim for service connection for DM on appeal 
has been accomplished.



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.        38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection also may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946 and DM becomes manifest to a degree of 10% 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of it during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected one is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

The veteran's claim for service connection for DM was 
previously considered and denied by rating action of 
September 2001.  The evidence then considered included a 
post-service May 1988 military examination report that 
indicated that the veteran's DM was controlled with an oral 
hypoglycemic and a diet, and the RO denied the claim on the 
grounds that new and material evidence to reopen it had not 
been received.  The Veteran was notified of that rating 
action by letter the same month, but he did not appeal.

Because the Veteran did not appeal the September 2001 denial, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The 
VA may, however, reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156(a).  

The current application to reopen the claim for service 
connection for DM was filed in May 2004.  With respect to 
attempts to reopen previously-denied claims, 38 C.F.R. 
§ 3.156(a) provides that new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating it, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, the VA must reopen the claim and evaluate 
its merits after ensuring that the duty to assist has been 
fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the September 2001 rating action) in determining whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).
  
Considering the record in light of the above, the Board finds 
that the additional evidence added to the record since the 
RO's prior final September 2001 denial constitutes new and 
material evidence warranting reopening the claim for service 
connection for DM, and the claim is granted to that limited 
extent.    

In a June 2004 statement, D. H., M.D., opined that the 
Veteran had had DM since his years in service in 1982.

In a February 2008 statement, W. K., M.D., stated that a 
review of the veteran's VA chart disclosed that he had an 
elevated blood glucose reading as early as January 1984, that 
he was diagnosed with DM in January 1985 after he received 
glucocorticoids for treatment of asthma, and that the DM 
continued even after the glucocorticoids were stopped.

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or redundant of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claim, as it 
constitutes medical evidence linking currently-diagnosed DM 
with the veteran's military service and his service-connected 
asthma, and thus relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating it.  

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claim for service 
connection for DM are met, and the appeal is granted to this 
extent only.  


ORDER

New and material evidence having been received, the claim for 
service connection for DM is reopened.  To that extent only, 
the appeal is granted.




REMAND

The Veteran seeks entitlement to service connection for DM, 
including as secondary to his service-connected asthma, and 
to secondary peripheral neuropathy of the upper and lower 
extremities, cardiovascular disease, diabetic retinopathy, 
erectile dysfunction, osteoporosis, and recurrent fractures.  
He also seeks entitlement to increased evaluation for 
service-connected asthma and Hashimoto's disease with 
hypothyroidism.

Review of the record indicates that the medical evidence is 
incomplete.  After providing all notification and development 
action needed to fairly adjudicate the reopened claim for DM, 
and the secondary service connection claims, on the merits, 
the RO should obtain the complete clinical records of 
treatment and evaluation of the Veteran for all disabilities 
(a) at the Canyon Park Medical Group (including by Douglas W. 
Haynes, M.D.), 1501 S.E. 19th Street, Edmond, Oklahoma 73013-
6618 from 1994 to the present time, and (b) by Wynter Kipgen, 
M.D., 1800 S. Renaissance Blvd. - 2nd Floor, Edmond, Oklahoma 
73013 from the beginning of medical treatment up to the 
present time, in addition to any other VA and non-VA 
treatment records the Veteran identifies.

It is further observed that the medical evidence presents 
evidence both in support of and against service connection 
for DM.  The June 2004 statement proffered by D.H., M.D. and 
the February 2008 statement proffered by W.K., M.D. 
established that the diagnosed DM had its onset during the 
Veteran's active service and was diagnosed, at the latest, 
within a year following the Veteran's discharge from active 
service.  However, VA examinations conducted in September 
2007 and December 2008 contain the observation that the 
medical evidence does not support a finding that the 
Veteran's DM had its onset during active service or within a 
year following his discharge.  The VA examiners both further 
opine that the DM is not at least as likely as not the result 
of steroid taken for the service-connected asthma.  Further 
examination is therefore required following appropriate 
development of the claims.

At the November 2009 Board hearing on appeal, the Veteran 
testified that his service-connected asthma and Hashimoto's 
disease with hypothyroidism had increased in severity since 
the last VA examination in July 2004.  Where the record does 
not adequately reveal the current state of disability, the 
fulfillment of the duty to assist includes providing a 
thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2007); see Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Inadequate medical evaluation 
frustrates judicial review.  Hicks v. Brown,  8 Vet. 
App. 417, 422 (1995).  

In this case, the duty to assist requires that the appellant 
be afforded VA respiratory and endocrine examinations by 
physicians to determine the current degrees of severity of 
his service-connected asthma and Hashimoto's disease with 
hypothyroidism, respectively.  Under the circumstances, the 
Board finds that this case must be remanded to the RO to 
obtain the cited new VA examinations to resolve the increased 
rating issues on appeal.  

The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, shall result in 
denial of his increased rating claims.  See 38 C.F.R.  § 
3.655(b) (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the Veteran 
fails to report for any scheduled examination, the RO should 
obtain and associate with the claims folder a copy of any 
notice of examination sent to him by the pertinent VA medical 
facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  Send the Veteran and his 
representative a letter requesting him to 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional pertinent evidence 
that is not currently of record.  The 
letter should explain to the Veteran what 
is needed to establish entitlement to 
secondary service connection under 
38 C.F.R. § 3.310(a) and Allen v. Brown, 
as well as an increased rating for a 
service-connected disability.  Explain 
the type of evidence that is the 
veteran's ultimate responsibility to 
submit.  Ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/Hartman, as appropriate, and 
clearly explains to the Veteran that he 
has a full     1-year period to respond 
(although VA may decide the claim within 
the 1-year period).

2.  Ensure that all identified VA and 
non-VA treatment records are obtained.  
In particular, obtain copies of the 
complete clinical records of his 
treatment and evaluation for all 
disabilities (a) at the Canyon Park 
Medical Group (including by Douglas W. 
Haynes, M.D.), 1501 S.E. 19th Street, 
Edmond, Oklahoma 73013-6618 from 1994 to 
the present time, and (b) by Wynter 
Kipgen, M.D., 1800 S. Renaissance Blvd. - 
2nd Floor, Edmond, Oklahoma 73013 from 
the beginning of medical treatment up to 
the present time.  All records/responses 
received should be associated with the 
claims folder.  

Perform all follow up indicated and 
document negative responses.  If the 
records cannot be secured after making 
reasonable efforts to obtain them, notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

3.  Thereafter, the Veteran must be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
DM pathology found.  All indicated tests 
and studies must be performed.  The 
claims folder, to include the November 
2009 hearing transcripts and any newly 
received evidence, must be reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
as well as the Veteran's statements and 
other lay statements in the claims file, 
the examiner must state whether it is at 
least as likely as not that any DM 
pathology found are in any way related to 
the Veteran's military service or whether 
it is at least as likely as not that the 
DM had its onset during active service or 
within one-year following his discharge 
from active service in 1984.

In the alternative, the examiner must 
state whether it is at least as likely as 
not that any DM pathology found is 
related to the Veteran's service-
connected disabilities in any way, 
including whether it is at least as 
likely as not that the service-connected 
asthma and Hashimoto's disease with 
hypothyroidism and/or treatment for the 
conditions has aggravated any existing DM 
pathology.  A complete rationale must be 
provided for all opinions expressed.  The 
report prepared must be typed.

4.  Thereafter, the Veteran must be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
peripheral neuropathy, cardiovascular 
disease, diabetic retinopathy, erectile 
dysfunction, osteoporosis, and recurrent 
fracture pathology found.  All indicated 
tests and studies must be performed.  The 
claims folder, to include the November 
2009 hearing transcripts and any newly 
received evidence, must be reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
as well as the Veteran's statements and 
other lay statements in the claims file, 
the examiner must state whether it is at 
least as likely as not that any 
peripheral neuropathy, cardiovascular 
disease, diabetic retinopathy, erectile 
dysfunction, osteoporosis, and recurrent 
fracture pathology found are in any way 
related to the Veteran's military 
service.

If the DM is found to be service 
connected, the examiner must state 
whether it is at least as likely as not 
that any peripheral neuropathy, 
cardiovascular disease, diabetic 
retinopathy, erectile dysfunction, 
osteoporosis, and recurrent fracture 
pathology found is related to the 
Veteran's service-connected DM in any 
way, including whether it is at least as 
likely as not that the service-connected 
DM has aggravated any existing peripheral 
neuropathy, cardiovascular disease, 
diabetic retinopathy, erectile 
dysfunction, osteoporosis, and recurrent 
fracture pathology.  A complete rationale 
must be provided for all opinions 
expressed.  The report prepared must be 
typed.

In the alternative, the examiner must 
state whether it is at least as likely as 
not that any peripheral neuropathy, 
cardiovascular disease, diabetic 
retinopathy, erectile dysfunction, 
osteoporosis, and recurrent fracture 
pathology found is related to the 
Veteran's service-connected disabilities 
in any way, including whether it is at 
least as likely as not that the service-
connected asthma and Hashimoto's disease 
with hypothyroidism has aggravated any 
existing peripheral neuropathy, 
cardiovascular disease, diabetic 
retinopathy, erectile dysfunction, 
osteoporosis, and recurrent fracture 
pathology.  A complete rationale must be 
provided for all opinions expressed.  The 
report prepared must be typed.

5.  Thereafter, the Veteran must be 
afforded VA respiratory and endocrine 
examinations by physicians to determine 
the degrees of severity of his asthma and 
Hashimoto's disease with hypothyroidism, 
respectively. The entire claims folder, 
to include the November 2009 hearing 
transcripts and any newly obtained 
evidence, must be made available to each 
physician designated to examine the 
Veteran, and the examination reports 
should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The respiratory examiner should report 
pulmonary function test results, to 
specifically include a Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) test, 
and state whether management of the 
asthma requires (a) daily inhalational or 
oral bronchodilator therapy, or 
inhalational anti-inflammatory 
medication; (b) at least  monthly visits 
to a physician for required care of 
exacerbations, or intermittent (at least 
3 per year) courses of systemic (oral or 
parenteral) corticosteroids; or (c) daily 
use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-
suppressive medications.  He should also 
comment as to whether or not the asthma 
is manifested by more than 1 attack per 
week with episodes of respiratory 
failure.

The endocrine examiner should state 
whether the veteran's Hashimoto's disease 
with hypothyroidism is manifested by (a) 
fatigability, and whether continuous 
medication is required for control; (b) 
fatigability, constipation, and mental 
sluggishness; (c) muscular weakness, 
mental disturbance, and weight gain; or 
(d) cold intolerance, muscular weakness, 
cardiovascular involvement, mental 
disturbance (dementia, slowing of 
thought, depression), bradycardia (less 
than 60 beats per minute), and 
sleepiness. 

Each physician must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.  The examinations 
must be typed.

6.  If the Veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of such examination sent to him 
by the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for any scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

9.  If the service connection claims 
remain denied, or the increased rating 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
must furnish him and his representative 
an appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and affords him the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LJ. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


